Applicant’s election without traverse of Invention I, claims 1-15, in the reply filed on June 22, 2021 is acknowledged. Claims 16-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 22, 2021.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on January 9, 2017. It is noted, however, that applicant has not filed a certified copy of the KR10-2017-0002908 application as required by 37 CFR 1.55.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
For at least the independent claims, while it may be assumed that no vertebra is required (only intended use is required) it may be unclear whether the limitation “main body partially surrounds the vertebra”) requires an actual vertebra in the scope or, if, more broadly, the claim only includes the capability of partially surrounding the vertebra. If a vertebra is included within 
While it may be assumed all screws have thread, technically, there is no explicit antecedent basis for “the thread of the spine screw” in claim 7 or “the thread of the spine screws” in claim 14. The term “thread” will be interpreted to mean the same as “threads”.

4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  If a vertebra or portion thereof is being claimed (e.g. “main body partially surrounds the vertebra” in claims 1 and 8), then the claims are directed to non-patentable subject matter. When a product is being claimed, it a human cannot be encompassed in the scope.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1-5, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over McNally et al. (WO 2017/001851) in view of Burke (US 6338734). 
Regarding claim 1, McNally discloses a patient specific drill template comprising a main body 22 capable of partially surrounding a vertebra (e.g. Fig. 3). An insertion guiding portion 23 is capable of guiding spine screws to be inserted in a vertebra. A portion of the surface that faces to the right (e.g. annotated Figure 4 below) can be considered a tight contact portion (e.g. p. 4).


    PNG
    media_image1.png
    289
    748
    media_image1.png
    Greyscale

Regarding the claimed hook-shaped aspects, it is known to construct surfaces, such as in Burke, to incorporate a hook-shape (e.g. 74, Fig. 1 in Burke) in order to match surfaces to bone to thereby improve fit and prevent slippage. It is thus considered obvious to have applied the concept of a hook-shape on a surface to the portion that tight contact portion extends from (e.g. as shown annotated Figure 4 above) in order to match surfaces to bone to improve fit and prevent slippage, thus minimizing positioning error, for example. 

Regarding claim 3, McNally further discloses the template made of titanium alloy (e.g. p. 9, first two lines).
Regarding claim 4, McNally discloses construction with 3D printing processes (e.g. p. 7).
Regarding claim 5, McNally discloses the insertion guiding portion 23 has a hollow cylindrical shape (e.g. Figs. 3-4)
Regarding claim 8, McNally discloses a plurality of spine screws (“when additional pedicle screws are required”; p. 13, lines 19-12). A patient specific drill template comprises a main body 22 capable of partially surrounding a vertebra (e.g. Fig. 3). A pedicle screw is guided by the insertion guiding portion 23 (e.g. p. 20, last sentence). Multiple spine screws are contemplated in order to slowly and gradually reduce spinal deformity with a rod and transfer load to several screws (e.g. p. 1, last paragraph); thus it is considered obvious to have provided multiple spine screws in order to treat spinal deformity. The surface that faces to the right (e.g. annotated Figure 4 above) can be considered a tight contact portion (e.g. p. 4). Regarding hook-shaped aspects, it is known to construct surfaces, such as in Burke, to incorporate a hook-shape (e.g. 74, Fig. 1 in Burke) in order to match surfaces to bone to thereby improve fit and prevent slippage. It is thus considered obvious to have applied the concept of a hook-shape on a surface to the portion that tight contact portion extends from (e.g. see annotated Figure 4 above) in order to match surfaces to bone to improve fit and prevent slippage, thus minimizing positioning error, for example. 

Regarding claim 11, McNally discloses template construction with 3D printing processes (e.g. p. 7).
Regarding claim 12, McNally discloses the insertion guiding portion 23 has a hollow cylindrical shape (e.g. Figs. 3-4)

6.	Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over McNally et al. in view of Burke as above, and further in view of Vaughan (US 2014/0172025). A pedicle screw is guided by the insertion guiding portion 23 (e.g. p. 20, lines 30-31).  Insertion guiding portion 23 includes an inner wall (e.g. Fig. 3), but there is no threading on said inner wall. Threaded connections are common in orthopedic instrumentation, as in exemplary reference Vaughan paragraph [0048], which discloses a threaded connection between a pedicle screw and an opening in spine stabilization member 60 achieves a rigid connection therebetween. It is considered obvious to have applied the concept of threaded connection between pedicle screw and spine stabilization device per Vaughan to the inner wall and pedicle screw of McNally, in order to provide a rigid connection between a device and a screw and thus improve structural integrity.

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McNally et al. in view of Burke as above, and further in view of Dixon (US 2001/0037111). A pedicle screw is guided by the insertion guiding portion 23 (e.g. p. 20, lines 30-31).  While it appears the McNally reference is silent regarding the material of the pedicle screw, it is well known in the art .

8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McNally et al. in view of Burke as above, and further in view of Mehdian (US 5217497). A pedicle screw is guided by the insertion guiding portion 23 (e.g. p. 20, lines 30-31).  It appears the McNally reference may be silent regarding the pedicle screw comprising a departure prevention member at an end thereof. In one exemplary prior art reference, Mehdian shows a pedicle screw includes an enlarged unthreaded portion having a diameter larger than a diameter of threads at an end thereof (e.g. Figs. 4-5) for reception of a rod 20 (e.g. Fig. 5) in order to fix spinal column segments to one another to treat spinal disorders (e.g. col. 1, lines 5-10, lines 45-60). It considered obvious to have applied the concept of a pedicle screw including an enlarged unthreaded portion having a diameter larger than a diameter of threads at an end thereof per Mehdian to the pedicle screw of McNally in order to accommodate reception of a rod in order to fix spinal column segments to one another to treat spinal disorders. 

9. 	The above rejections should be considered exemplary. The applicants are encouraged to consider the references of the International Search Report submitted on 7/8/2019 as well as the references of the attached 892.

please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775